August 28, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
  MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A MEMORIAL HERMANN
         MEMORIAL CITY HOSPITAL, Appellant/Cross-Appellee

NO. 14-11-00880-CV
NO. 14-11-00890-CV                        V.

    SPENCE KERRIGAN, INDIVIDUALLY AND AS ATTORNEY IN FACT FOR
               KATHLEEN KERRIGAN, Appellee/Cross-Appellant
                            ____________________
      This cause, an appeal from the ORDER ON DEFENDANT MEMORIAL
HERMANN HOSPITAL SYSTEM D/B/A/ MEMORIAL HERMANN MEMORIAL
CITY HOSPITAL’S MOTION TO DISMISS FOR FAILURE TO PROVIDE AN
EXPERT REPORT, signed September 20, 2011, was heard on the transcript of the
record. We have inspected the record and find the trial court erred in failing to dismiss
all claims against Memorial Hermann Hospital System. We therefore order that the
portions of the order denying the motion as to intentional tort claims be REVERSED and
REMAND the cause for proceedings in accordance with the court's opinion.

       Further, we find no error in the remainder of the order, and it is AFFIRMED.

       We order Spence Kerrigan to pay all costs incurred in this appeal. We further
order this decision certified below for observance.